—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County (Christ, J.), entered January 24, 1985, as modified a prior order of the same court (Roncallo, J.), dated August 30, 1984, which had granted plaintiff pendente lite relief, by decreasing the amount that the defendant husband was to pay to the plaintiff as temporary maintenance and child support from $100 per week for maintenance and $100 per week child support to $25 per week and $25 per week, respectively, and denied her application for sequestration or, in the alternative, a payroll deduction order.
Order modified, on the facts, by deleting therefrom the provision which modified the awards of temporary maintenance and child support to $25 per week and substituting *887therefor a provision decreasing them to $75 each per week, for a total payment of $150 per week. As so modified, order affirmed, insofar as appealed from, without costs or disbursements.
Under the facts and circumstances of this case, reduction of the pendente lite award to a total of $150 per week is just and proper. Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.